Succession—Strict Construction of Law.—The rules governing the law of succession to the property of one who dies without making any disposition thereof are more or less arbitrary, and one who claims to inherit by right of succession must bring himself strictly within those rules.Will Contest—Person Interested—Grandniece.—A person interested, within the meaning of section 1307 of the Code of Civil Procedure, providing that “any person interested may appear and contest the will,” is one who is interested in the estate; a grandniece of the testator who is not entitled to inherit from his estate cannot contest his will.